 
 
IV 
108th CONGRESS
2d Session
H. RES. 525 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mrs. Johnson of Connecticut submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Urging the Secretary of Homeland Security and the Secretary of State to designate Poland as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act if Poland satisfies the requirements in subsection (c)(2) of such section. 
 
Whereas since the founding of the United States, Poland has proven its steadfast dedication to the causes of freedom and friendship with the United States, exemplified by the brave actions of Polish patriots such as Casimir Pulaski and Tadeusz Kosciuszko during the American Revolution; 
Whereas Polish history provides pioneering examples of constitutional democracy and religious tolerance; 
Whereas the United States is home to nearly 9,000,000 people of Polish ancestry; 
Whereas Polish immigrants have contributed greatly to the success of industry and agriculture in the United States; 
Whereas since the demise of communism, Poland has become a stable, democratic nation; 
Whereas Poland has adopted economic policies that promote free markets and rapid economic growth; 
Whereas on March 12, 1999, Poland demonstrated its commitment to global security by becoming a member of the North Atlantic Treaty Organization; 
Whereas on May 1, 2004, Poland will become a member State of the European Union; 
Whereas Poland was a staunch ally to the United States during Operation Iraqi Freedom; 
Whereas Poland has committed 2,300 soldiers to help with ongoing peacekeeping efforts in Iraq; 
Whereas the Secretary of Homeland Security and Secretary of State administer the Visa Waiver Program, which allows citizens from 27 countries, including France and Germany, to visit the United States as tourists without visas; 
Whereas on April 15, 1991, Poland unilaterally repealed the visa requirement for United States citizens traveling to Poland for 90 days or less; and 
Whereas over 100,000 Polish citizens visit the United States each year: Now, therefore, be it 
 
That the House of Representatives urges the Secretary of Homeland Security and the Secretary of State to designate Poland as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) if Poland satisfies the requirements in subsection (c)(2) of such section. 
 
